DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, & 10-13 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Anderson et al (U.S. PGPub # 2019/0187198).
Regarding Independent Claim 1, Anderson teaches:
A SI-traceable Rydberg atom radiofrequency power meter for determining power of reference radiofrequency radiation comprising:
a reference radiofrequency source that provides reference radiofrequency radiation (Fig. 3 Element 300. See paragraph 0151.),
a vapor cell (Fig. 3 Element 2-dim. Vapor cell array.) in communication with the reference radiofrequency source (Fig. 3 Element 300. See paragraphs 0151-0153.) and comprising:

0131, 0132, & elsewhere. Fig. 8A Element 735.), the parallel-plate waveguides opposing one another and spaced by apart a vapor space such that the parallel-plate waveguides are parallel to each other for propagation of the reference radiofrequency radiation through the vapor space (Fig. 3 Element 2-dim. Vapor cell array and the walls of those cells. See paragraphs 0123, 0128, 0131, 0132, & elsewhere. Fig. 8A Element 735.);
a vapor cell wall comprising parallel opposing faces of the parallel-plate waveguides (Fig. 3 Element 2-dim. Vapor cell array and the walls of those cells. See paragraphs 0123, 0128, 0131, 0132, & elsewhere. Fig. 8A Element 735.); and
the vapor space physically bounded by the vapor cell wall to contain gas atoms in an optical overlap volume (Fig. 3 Element 2-dim. Vapor cell array and the walls of those cells. See paragraph 0123. Fig. 8A Element 735.), such that the vapor cell:
receives gas atoms in the vapor space (Fig. 3 Element 2-dim. Vapor cell array.);
receives the reference radiofrequency radiation (Fig. 3 Element 2-dim. Vapor cell array. Fig. 3 Element 300 wherein the microwave antenna transmits RF signals into the waveguide vapor cells.), such that the gas atoms are subjected to the reference radiofrequency 
produces output light by the gas atoms in response to subjecting the gas atoms to the reference radiofrequency radiation, probe light, and coupling light (Fig. 3 Element 2-dim. Vapor cell array. Fig. 3 Element 300 wherein the microwave antenna transmits RF signals into the waveguide vapor cells.); and
a transmission detector that receives the output light from the vapor cell and produces a transmission signal from the transmission detector for determination of power of the reference radiofrequency radiation (Fig. 3 Element 320. See paragraph 0115.),
wherein the SI-traceable Rydberg atom radiofrequency power meter determines power of the reference radiofrequency radiation by electromagnetically induced transparency of the gas atoms in a Rydberg electronic state, the determination of power being traceable to the International System of Units (SI) (Fig. 3 Element 322. See Paragraphs 0081, 0124, 0131, and elsewhere wherein the power is disclosed in Watts.).

    PNG
    media_image1.png
    360
    448
    media_image1.png
    Greyscale

Regarding Claim 2, Anderson teaches all elements of claim 1, upon which this claim depends.
Anderson teaches a probe laser that produces probe light that comprises a probe frequency that is resonant with a probe electronic transition of the gas atoms (Fig. 3 Element Probe beam at 780nm.); and a coupling laser that produces coupling light that comprises a coupling frequency that is resonant with a Rydberg electronic transition of the gas atoms (Fig. 3 Element Coupling laser beam at 480nm.), wherein the vapor cell further (Fig. 3 Element 2-dim Vapor cell array.): receives the probe light from the probe laser (Fig. 3 Element Probe beam at 780nm. The probe beam is directed at the vapor cell array.), the coupling light from the coupling laser (Fig. 3 Element Coupling laser beam at 480nm. The coupling beam is directed at the vapor cell array.), and the reference radiofrequency radiation (Fig. 3 Element Microwave field. See paragraph 
Regarding Claim 3, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson teaches an antenna in communication with the reference radiofrequency source (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.) and that receives a reference radiofrequency signal from the reference radiofrequency source (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.) and produces the reference radiofrequency radiation from the reference radiofrequency signal (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.); wherein the gas atoms receive the reference radiofrequency radiation from the antenna (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.).
Regarding Claim 5, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson teaches a radiofrequency tuner disposed on the vapor cell in radiocommunication with the parallel-plate waveguides and that receives and tunes the reference radiofrequency radiation (Paragraphs 0138-0141 wherein the RF signals are disclosed being “continuously tuned down by about 200 MHz.” This tuning necessitates or directly teaches that there must be an RF tuner.).
Regarding Claim 6,
Anderson teaches a power meter disposed in radiocommunication with the parallel-plate waveguides and that receives tunes the reference radiofrequency radiation after propagating through the vapor cell (See paragraphs 0172 & 0192-0197.).
Regarding Claim 7, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson teaches a directional coupler disposed on the vapor cell in radiocommunication with the parallel-plate waveguides and that receives the reference radiofrequency radiation couples the reference radiofrequency radiation with the parallel-plate waveguides (See paragraphs 0047-0048, 0109, 0115, 0132, 0142, & elsewhere. The Microwave field interacts with and is coupled to the vaporcells by the medium through which the waves travel.).
Regarding Claim 8, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson teaches a directional coupler disposed on the vapor cell in radiocommunication with the parallel-plate waveguides and that receives the reference radiofrequency radiation couples the reference radiofrequency radiation with the parallel-plate waveguides (See paragraphs 0047-0048, 0109, 0115, 0132, 0142, & elsewhere. The Microwave field interacts with and is coupled to the vaporcells by the medium through which the waves travel.).
Regarding Claim 10, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson teaches the vapor cell further comprises: an optical window in fluid communication with the vapor space and that communicates the probe light and the 
Regarding Independent Claim 11, Anderson teaches:
A process for determining power of reference radiofrequency radiation with the SI- traceable Rydberg atom radiofrequency power meter of claim 1, the process comprising: 
disposing gas atoms in the vapor space (Fig. 3 Element 2-dim Vapor cell array.); 
receiving, by the vapor cell, the reference radiofrequency radiation (Fig. 3 Element Microwave  ; 
exciting the gas atoms to a Rydberg electronic state (Abstract, Paragraphs 0006, 0020, 0025, 0029, and elsewhere throughout the reference. The system depicted in Fig. 3 behaves in this way. Gas atoms are excited and the subsequent atomic transitions are monitored at 320. See paragraphs 0004-0008, 0122-0126, 0136-0138, & elsewhere.); 
subjecting the gas atoms in the Rydberg electronic state to the reference radiofrequency radiation (Fig. 3 Element Microwave field. Paragraphs 0033, 0108, 0117-0119, 0122, and elsewhere. The system depicted in Fig. 3 behaves in this way. Gas atoms are excited and the subsequent atomic transitions are monitored at 320. See paragraphs 0004-0008, 0122-0126, 0136-0138, & elsewhere.); 
producing output light by the gas atoms in response to being subjected to the reference radiofrequency radiation while in the Rydberg electronic 
receiving, by the transmission detector, the output light from the vapor cell (Fig. 3 Element 320 and paragraph 0115.); 
producing, by the transmission detector, the transmission signal (Fig. 3 Element 322 and paragraph 0115.); and 
determining power of the modulated carrier radiation from the transmission signal, such that the determination of power is traceable to the International System of Units (SI) (Fig. 3 Elements 320 & 322 and paragraph 0115.).
Regarding Independent Claim 12, Anderson teaches all elements of claim 11, upon which this claim depends.
Anderson teaches producing probe light that comprises a probe frequency that is resonant with a probe electronic transition of the gas atoms (Fig. 3 Element Probe beam at 780nm.); producing coupling light that comprises a coupling frequency that is resonant with a Rydberg electronic transition of the gas atoms (Fig. 3 Element Coupling laser beam at 480nm.), receiving, by the gas atoms (Fig. 3 Element 2-dim Vapor cell array.), the probe light (Fig. 3 Element Probe beam at 780nm. The probe beam is directed at the vapor cell array.), the coupling light (Fig. 3 Element Coupling laser beam at 480nm. The coupling beam is directed at the vapor cell array.), and the reference radiofrequency radiation (Fig. 3 Element Microwave field. See paragraph 0151.); 
Regarding Claim 13, Anderson teaches all elements of claim 11, upon which this claim depends.
Anderson teaches receiving, by an antenna (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.), a reference radiofrequency signal from the reference radiofrequency source (Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.); producing the reference radiofrequency radiation from the reference radiofrequency signal (Fig. 3 Element Microwave field. Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.); and receiving, by the gas atoms, the reference radiofrequency radiation from the antenna (Fig. 3 Element Microwave field. Paragraphs 0151-0153 wherein the antenna under test is disclosed emitting the reference RF signal. It therefore is in communication with the source.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. PGPub # 2019/0187198) in view of Fan et al (Fan, Haoquan, et al. "Effect of vapor-cell geometry on Rydberg-atom-based measurements of radio-frequency electric fields." Physical Review Applied 4.4 (2015): 044015.).
Regarding Claim 4, Anderson teaches all elements of claim 3, upon which this claim depends.
Anderson does not explicitly teach a position manipulation stage on which the antenna is disposed and that moves the antenna along a movement direction relative to 
Fan does not explicitly teach a position manipulation stage on which the antenna is disposed and that moves the antenna along a movement direction relative to the vapor cell to change a pathlength between the antenna and the vapor cell through which the reference radiofrequency radiation propagates.
Fan teaches a position manipulation stage on which the vapor cell is disposed and that moves the vapor cell along a movement direction relative to the antenna to change a pathlength between the antenna and the vapor cell through which the reference radiofrequency radiation propagates (Fig. 1. See below.).

    PNG
    media_image2.png
    314
    340
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to put the antenna on the position manipulation stage because this is a switching of the reference frames of movement. It would be easier to move the antenna than move the stage because the antenna is not as sensitive a system. 
Regarding Claim 14, Anderson teaches all elements of claim 3, upon which this claim depends.
Anderson does not explicitly teach moving the antenna along a movement direction relative to the vapor cell; and changing a pathlength between the antenna and the vapor cell through which the reference radiofrequency radiation propagates.
Fan does not explicitly teach moving the antenna along a movement direction relative to the vapor cell; and changing a pathlength between the antenna and the vapor cell through which the reference radiofrequency radiation propagates.
Fan teaches moving the vapor cell antenna along a movement direction relative to the antenna; and changing a pathlength between the antenna and the vapor cell through which the reference radiofrequency radiation propagates (See Fig. 1 below.).

    PNG
    media_image2.png
    314
    340
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to move the antenna because this is a switching of the reference frames of movement. It would be easier to . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al (U.S. PGPub # 2019/0187198).
Regarding Claim 9, Anderson teaches all elements of claim 2, upon which this claim depends.
Anderson does not explicitly teach a gas tube in fluid communication with the vapor space and that communicates the gas atoms to the to the vapor space; and a filling stem in fluid communication with the vapor space and the gas tube and that communicates the gas atoms to the to the vapor space through the gas tube and contains alkali metal for production of the gas atoms from the alkali metal.
But it would be obvious to one of ordinary skill in the art before the effective time of filing to have a gas tube in fluid communication with the vapor space and that communicates the gas atoms to the to the vapor space; and a filling stem in fluid communication with the vapor space and the gas tube and that communicates the gas atoms to the to the vapor space through the gas tube and contains alkali metal for production of the gas atoms from the alkali metal because the vapor cell needs to be filled and exhausted for experimentation and gathering different data and because it is easy and reliable to get alkali atoms from an alkali metal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858